WHITING and M'cGOY, JJ.
(dissenting.) We are unable to see where either section 592 or section 593 has any bearing upon this case. If plaintiff’s contract had been recorded after the execution of the deed from Martin Hinzman to Plenry Hinzman, but before such deed was recorded, we might have to consider *343such sections. The only question properly before us is: Who is included in the word “person” as found in section 1575, R. 'C. 1919? Of course, it is clear that the word “person” is not intended to refer to every one regardless of any interest contractual or otherwise which he might have in the particular land in question. It seems clear to us, both from reason and from authority, that the word “person” must refer only to “purchasers,” which term, of course, includes “incumbrancers.” It is the accepted rule of law that one holding an executory contract of sale or purchase is not a “purchaser.” He has no title whatsoever to the land. He has a mere chose in action — a right to acquire the title through the performance of certain acts, but nothing moré. Unless we are willing to reverse the decisions of the court in the case of Murphy v. Plankinton, 13 S. D. 501, 83 N. W. 575, we certainly must hold that the word “person” as used in section 1575 does not include any one who is not a “purchaser” or ’’incumbrancer.”
It seems clear to us that sections i'574 and 1575 were enacted to protect, against a transfer in the nature of a mortgage which has been improperly recorded in the deed records and not recorded at all in the mortgage records,- .only persons who may acquire an apparent legal title or incumbrance t.o. or, upon land without actual notice of such transfer in nature of a mortgage.